Citation Nr: 0816429	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  03-20 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist.

2.  Entitlement to service connection for carpal tunnel 
syndrome of the left wrist.

3.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel



INTRODUCTION

The veteran served on active duty from May 1981 to May 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision rendered by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This case was last before the Board in July 2005, when it was 
remanded for additional development which has now been 
completed.


FINDINGS OF FACT

1.  Neither left nor right carpal tunnel syndrome was present 
in service and neither disorder is etiologically related to 
service.

2.  A cervical spine disability was not present in service or 
manifested until years following the veteran's separation 
from active duty, and the veteran's current cervical spine 
disability is not etiologically related to service.   


CONCLUSIONS OF LAW

1.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  A cervical spine disability was not incurred in or 
aggravated by active service, and the incurrence or 
aggravation of arthritis of the cervical spine during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in August 2002, prior to 
the initial adjudication of the claims.  Although the RO did 
not specifically inform the veteran in this letter to submit 
any pertinent evidence in his possession, it informed him of 
the evidence required to substantiate his claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide the RO with the information necessary for 
the RO to obtain such evidence on his behalf.  Therefore, the 
Board believes that he was on notice of the fact that he 
should submit any pertinent evidence in his possession.  

The veteran was also provided notice with respect to the 
disability-rating and effective-date elements of the claims, 
in the Supplemental Statement of the Case mailed to the 
veteran in October 2007.  Although this notice was provided 
after the initial adjudication of the claims, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection for bilateral carpal 
tunnel syndrome and a cervical spine disability is not 
warranted.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide earlier 
notice with respect to those elements of the claims is no 
more than harmless error.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent post-service medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate any of the claims.  The Board is 
also unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims. 

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In a September 2002 statement, the veteran contended that he 
initially injured his neck and hands while serving aboard the 
U.S.S. Boulder between January 1983 and February 1983.  He 
described the injuries as tightness and pain in his neck and 
numbness of the fingers.  He stated that he was seen in sick 
bay and instructed to work through the pain.  He reported 
that his workload increased while serving aboard the U.S.S. 
Boulder due to the assignment of additional personnel to the 
ship for a combined United States Honduran military exercise.  
This additional workload aggravated his neck and hand 
conditions.  

In February 2004 the veteran received his requested photocopy 
of his claims folder which included a copy of his service 
medical records.  Subsequently, in a December 2005 statement, 
he reported that he had reviewed his service medical records 
from his period of service aboard the U.S.S. Boulder and no 
longer contended that his injuries occurred between January 
and February 1983.  Rather, he argued that his injuries 
occurred in November 1983 as documented in his service 
medical records.  

During a May 2007 VA examination the veteran reported that in 
1981 he was assaulted and his attacker punched him in the 
neck until he lost consciousness.  He stated that he was 
raped and required hospitalization for two weeks at the 
Mississippi Meridan Naval Base Hospital.  He never reported 
the attack but noted that since it occurred he had 
experienced muscle spasms in his neck and numbness in both 
hands.  However, at his June 2007 VA examination he indicated 
that his disabilities originated while serving on the U.S.S. 
Boulder when a hatch fell on his neck and back area.        

Service medical records reflect that the veteran received 
treatment for complaints of pain in the left side of his head 
extending across his shoulder blades and into his back in 
November 1983.  Assessments of trapezial muscle strain and 
tension headaches were rendered at that time.  The veteran's 
examination for separation in May 1985 revealed that his neck 
and upper extremities were normal.  Thus, service medical 
records do not establish the presence of a chronic cervical 
spine disability and the records are negative for evidence of 
carpal tunnel syndrome.  Hence, service medical records do 
not corroborate his numerous  contentions.  

The earliest post-service medical evidence of a cervical 
spine disability or carpal tunnel syndrome consists of a 
private treatment record dated in September 1996.  It is 
particularly worth noting that the physician acknowledged 
that the veteran's cervical spine radiculopathy C6-7 and 
bilateral carpal tunnel syndrome had existed for almost a 
year and the physician felt that the veteran's complaints of 
neck pain and tingling and numbness of both hands were 
related to his current work station.  He referred the veteran 
for evaluation of his work station and also recommended 
proper positioning of his computer, keyboard, getting a head 
set, etc.  These records include no reference to any service 
trauma or to the presence of any pertinent symptoms during 
the veteran's period of active duty.  

An April 2004 statement from the veteran's private physician, 
Dr. Ross, M.D., indicates that the veteran was currently 
diagnosed with carpal tunnel syndrome, status post surgery in 
2001 and cervical spine pain and stiffness with decreased 
lateral range of motion.  He concluded that the veteran's 
symptoms dated from 1982.

The Board also notes that in May 2007 and June 2007 the 
veteran was afforded VA examinations in order to ascertain 
the nature and etiology of his disabilities.  The May 2007 VA 
examiner opined that the veteran's bilateral carpal tunnel 
syndrome more likely than not began during his period of 
active duty.  He based his conclusion on the fact that the 
veteran had reported to him that he was attacked in service 
and following his attack a tingling sensation began in his 
hands.  The June 2007 VA examiner opined that it was as least 
as likely as not that the veteran's neck injury was caused by 
or a result of the veteran's assault and a hatch falling onto 
his neck and back area during service.  

While various physicians have noted the veteran's reported 
assault during service, and alleged injuries aboard the 
U.S.S. Boulder, and have opined that his cervical spine 
disability and bilateral carpal tunnel syndrome were 
consistent with those reported injuries, the Board notes that 
it is not required to accept doctors' opinions that are based 
upon the veteran's recitation of medical history.  Godfrey v. 
Brown, 8 Vet. App. 113 (1995), see also, Owens v. Brown, 7 
Vet. App. 429 (1995).  As shown above, the service medical 
records do not support the veteran's contentions that he was 
assaulted during service and spent two weeks at the 
Mississippi Meridan Naval Base Hospital, that a hatch fell on 
his neck and back area, or that he ever reported to sick bay 
for injuries of his neck or hands while serving on the U.S.S. 
Boulder.  In addition, the history provided by the veteran 
for clinical purposes before the filing of his claim for VA 
compensation included no reference to any service injury or 
symptoms.  Therefore, the Board has not found the history 
provided by the veteran for compensation purposes to be 
credible.  Moreover, no corroborating evidence of the alleged 
service injuries has been submitted.  The opinions of the VA 
examiners clearly conflict with what is shown in the 
veteran's service medical records and are based on an 
inaccurate history provided by the veteran.  Additionally, 
the statement from Dr. Ross does not indicate that he has 
reviewed the veteran's service medical records and, more 
importantly, Dr. Ross never provided a rationale for his 
opinion that the veteran's bilateral carpal tunnel syndrome 
and cervical spine disability began in 1982.  Consequently, 
Dr. Ross' opinion is afforded little probative value.     

In sum, while the veteran apparently has a current cervical 
spine disability and bilateral carpal tunnel syndrome, the 
preponderance of the evidence establishes that they developed 
many years following his discharge from service and are 
unrelated to service.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for carpal tunnel syndrome 
of the right wrist is denied.

Entitlement to service connection for carpal tunnel syndrome 
of the left wrist is denied.

Entitlement to service connection for a cervical spine 
disability is denied.




____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


